PLOTKIN, Judge.

Writ denied.

Plaintiff Ralph St. Pe, Jr. brought two claims, the first a worker’s compensation claim growing out of a February 12, 1986 injury and the second a tort claim growing out of a July 17, 1986 automobile accident. The claims involve a common issue of injury. The same physician treated the plaintiff following both injuries. The injuries received in the automobile accident allegedly either overlapped or aggravated the prior injuries.
' Louisiana favors consolidation of a single litigant’s multiple personal injury claims. La.C.C.P. art. 1561, Mundy v. Gentilly Oaks, 228 La. 509, 82 So.2d 849 (1955), Ardoyno v. Ungar, 352 So.2d 320 (La.App. *9944th Cir.1977). This prevents injustice by allowing the causation and damage issues to be adjudicated before a single judge, achieves judicial economy and results in the reduction of transactional costs.
Accordingly, we find no abuse of discretion.